United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     January 28, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 03-50707
                           Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

DOROTEO VILLEGAS-ZAPATA,

                                        Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-02-CR-1910-ALL-PM
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appellant Doroteo Villegas-Zapata (Villegas) was convicted by

a jury of possessing marijuana with intent to distribute it, in

violation of 21 U.S.C. § 841(a)(1).       His principal contention is

that the district court erred by denying his FED. R. CRIM. P. 29

motions for judgment of acquittal, because the evidence of his

guilt was insufficient.    We AFFIRM.

     “The standard of review for sufficiency of evidence is whether

any reasonable trier of fact could have found that the evidence

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50707
                                  -2-

established guilt beyond a reasonable doubt.”           United States v.

Martinez, 975 F.2d 159, 160-61 (5th Cir. 1992).     “In evaluating the

sufficiency of the evidence, we consider the evidence in the light

most favorable to the government with all reasonable inferences and

credibility choices made in support of the verdict.” United States

v. Ivy, 973 F.2d 1184, 1188 (5th Cir. 1992).        Furthermore, “the

evidence    need   not   exclude   every   reasonable    hypothesis   of

innocence.” United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir.

1995).

     Villegas contends that the evidence was insufficient to prove

beyond a reasonable doubt that he possessed the marijuana.            He

argues that at most, the evidence was in equipoise because it was

just as likely that he was merely an alien who had entered the

United States illegally to work.       If the evidence construed in

favor of the verdict showed this, Villegas would be entitled to

reversal.   See Jaramillo, 42 F.3d at 923.

     Salient evidence which supports the verdict is as follows.

Villegas was apprehended only a quarter of a mile from the Rio

Grande River, lying in a recently plowed, dry cotton field soon

after sensors had been triggered near the river.         A Border Patrol

agent tracked muddy footprints in the field from two muddy duffle

bags filled with marijuana directly to the site, about 30 yards

away, where Villegas and his two companions had been arrested.

There were no tracks in the entire area except for the wet tracks

made by three individuals and the distinctive tracks made by the
                            No. 03-50707
                                 -3-

Border Patrol agents.      An agent who had been in a helicopter

verified that there were no other human beings in the area.    Two

agents testified that Villegas had strap marks on his upper body,

from which it could be reasonably inferred that he carried one of

the duffle bags.   Furthermore, Villegas’s coat was wet with mud

which, it could be reasonably inferred, came from the same source

as wet mud found on the duffle bags.

     Thus there was ample evidence that Villegas possessed the

marijuana found in at least one of the duffle bags.   This evidence

would allow a “reasonable trier of fact [to find] that the evidence

established guilt beyond a reasonable doubt.”   Martinez, 975 F.2d

at 160-61.

     Villegas contends also that the district court denied him a

fair trial in complying with a request from the jury by having the

court reporter read specific testimony to the jury.       Villegas

argues that this testimony was misleading concerning the connection

of Villegas with the marijuana.    The Government asserts that the

agent’s testimony unambiguously states that when the suspects were

arrested, the agent did not see footprints, but that after he found

the duffle bags, he followed the trail of prints that led to the

location of the arrests.

     “It is the firm rule in this Circuit that a trial judge

has broad discretion in responding to the jury's request for

the transcript of a particular witness' testimony and will only be
                                   No. 03-50707
                                        -4-

reversed upon a finding of an abuse of discretion.”                      United States

v. Schmitt, 748 F.2d 249, 256 (5th Cir. 1984).

      The excerpts of testimony read to the jury, as well as the

other relevant testimony, make the sequence of events clear.                          When

the   arrests     took    place,      the   agent    did    not       then   notice   any

footprints because the helicopter observer was directing the agents

to the location of the three individuals, and that the agent later

followed    the    trail   of    footprints       from     the    marijuana     to    the

“location”   where       they   had    arrested      the   three       suspects.      The

excerpts were plain and unambiguous, so that they cannot have

misled the jury.         Reading the short excerpts did not consume an

inordinate amount of time, the subject did not receive undue

emphasis,    and    the    court      did   not     comment      on    the   testimony.

Accordingly, the district court did not abuse its broad discretion

by having the court reporter read those portions of the agent’s

testimony to the jury.          See Schmitt, 748 F.2d at 256.

      AFFIRMED.